           Case 1:19-cv-04523-LGS Document 64 Filed 09/14/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 BASURTO GABINO,                                              :
                                            Plaintiff,        :
                                                              :   19 Civ. 4523 (LGS)
                            -against-                         :
                                                              :        ORDER
 PEE DEE CORP., ET AL.,                                       :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 4. 2020, the parties filed a letter motion for approval of a

proposed settlement (Dkt. No. 63). It is hereby

        ORDERED that the settlement agreement is APPROVED as fair and reasonable based

on the nature and scope of Plaintiff’s claims and the risks and expenses involved in additional

litigation. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206–07 (2d Cir. 2015);

Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335–36 (S.D.N.Y. 2012) (outlining the factors

that district courts have used to determine whether a proposed settlement is fair and reasonable).

It is further

        ORDERED that Plaintiff’s counsel’s request for $11,000.00, inclusive of reasonable

attorneys’ fees and costs, is GRANTED. The remainder of the settlement shall be distributed to

Plaintiff. It is further

        ORDERED that this action is dismissed without costs and without prejudice to restoring

the action to the Court’s calendar, provided the application to restore the action is made within

thirty (30) days of this Order. Any application to reopen filed after thirty (30) days from the date

of this Order may be denied solely on that basis. Any pending motions are DISMISSED as moot,

and all conferences and deadlines are CANCELED.

Dated: September 14, 2020
       New York, New York
